SEPARATE CONCURRING OPINION.
NORTONI, J. —
I concur in reversing the judgment for the following reasons only: Though Dowd was an electrician and plaintiff the operator of an electric crane, they should not be considered as employees within the influence of the departmental limitation on the fellow1 service rule, for, at times and on such occasions as this, their employment centemplated and actually brought them together as eolabo.rers, each operating under the eye of the other. At most, the electrician, Dowd, was qne who occupied toward plaintiff a dual capacity of vice-principal, when asserting the authority of the master over him, and of fellow-servant, when performing the labor in which they were both engaged. In such circumstances, it is the character of the act of the person occupying a dual capacity which determines the liability or non-liability of the master for the injury inflicted. If the injury results from a negligent order given by such person while acting as the representative of the master and in his authority, then liability attaches therefor; but if the injury .results from the mere negligent act of the employee occupying the dual capacity while acting in the capacity of a. laborer after the fashion of his calling, then no liability attaches on account of his negligence, for such is a risk assumed by the injured servant. In this case, the injury resulted from negligent, acts of Dowd in going about the task of using cotton waste saturated with gasoline to wipe the trolley wheel at a place where he knew electric sparks were likely to be emitted and in employing an open can *557as a receptable for this highly dangerous fluid in such near proximity thereto as to occasion the explosion and consequent hurt. As to this matter, Dowd acted in his capacity of a laborer, wiping the grease from the appliance, while plaintiff was moving the crane ahead in aid of Dowd’s effort; in other words, though Dowd at times was possessed of the power of the master which rendered him a vice-principal, plaintiff’s injury may not he connected proximately with his exercise of authority in that behalf.